United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2992
                        ___________________________

                              Lexayra Lozano-Reyes

                             lllllllllllllllllllllPetitioner

                                           v.

   Jefferson B. Sessions, III, Attorney General of the United States of America

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                            Submitted: August 6, 2018
                             Filed: August 16, 2018
                                  [Unpublished]
                                 ____________

Before GRUENDER, KELLY, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

       Lexayra Lozano-Reyes, a citizen of Mexico, petitions for review of an order
of the Board of Immigration Appeals (BIA) dismissing her appeal from the decision
of an immigration judge (IJ) that denied her asylum and withholding of removal.1

      1
      Lozano’s brief does not meaningfully challenge the IJ’s denial of relief under
the Convention Against Torture; consequently she has waived review of this claim.
       Lozano-Reyes claims that the BIA omitted key facts, mischaracterized the
record, and failed to consider relevant evidence in its past-persecution analysis; and
contends that this court should remand, pursuant to the “Chenery Doctrine,”2 for the
BIA to decide whether her alleged incidents, “in the aggregate” amounted to
persecution. Lozano-Reyes’s arguments are unavailing. See Malonga v. Holder, 621
F.3d 757, 764 (8th Cir. 2010) (where BIA essentially adopts IJ’s decision, but also
adds its own reasoning, this court reviews factual determinations of both decisions
together under substantial-evidence standard, and reverses only if petitioner
demonstrates that evidence compels contrary decision; BIA need not list every
possible factor in decision and has no duty to provide critical explanation on every
contention.)

      Upon careful review, we conclude that substantial evidence supports the
finding that Lozano-Reyes failed to show past persecution in Mexico, or a well-
founded fear of future persecution there, due to any protected ground. See 8 U.S.C.
§ 1158(b)(1)(B)(i) (listing asylum grounds); Matul-Hernandez v. Holder, 685 F.3d
707, 711 (8th Cir. 2012) (applicant must show past persecution based on protected
ground to create rebuttable presumption of future persecution, or may show
objectively reasonable fear of particularized persecution in future due to protected
ground). Having failed to satisfy her burden of proof for her asylum claim, Lozano-
Reyes has necessarily failed to satisfy the more rigorous standard for withholding of
removal. See Krasnopivtsev v. Ashcroft, 382 F.3d, 832, 840 (8th Cir. 2004). The
judgment is affirmed. See 8th Cir. R. 47B.
                        _____________________________

See Chay-Velasquez v. Holder, 367 F.3d 751, 756 (8th Cir. 2004).
      2
       See Secs. & Exch. Comm’n v. Chenery Corp., 332 U.S. 194, 196 (1947)
(propriety of agency’s action must be judged “solely by the grounds invoked by
agency”; if stated grounds are inadequate or improper, court cannot affirm agency’s
action by substituting basis it considers to be more adequate or proper).

                                         -2-